POSITIVE ELECTRODE ACTIVE MATERIAL, POSITIVE ELECTRODE, AND LITHIUM ION SECONDARY BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 12/21/2020:
Claim 1 has been amended; claims 2 and 3 have been cancelled. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1 and 4-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5, and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Senoue (US 2012/0164533) in view of Park (US 2015/0380736). In addition, claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Senoue in view of Park, and further in view of Kikuchi (US 7,241,532).
The claimed mixing amount (A:B) of 40:60 to 97:30 is critical for improving a balance between lifetime characteristics and energy density of the positive electrode active material when 
 Examples 1 to 6 of the present application show that the claimed mixing amount of 40:60 to 97:3 provides the advantageous effects of increased capacity retention and increased discharge capacity in a balanced manner, as compared with the results of Example 7 wherein the mixing amount (A:B) was 10:90. See, e.g., Table 1 of the present specification, reporting the results of a sufficient number of Examples within the claimed mixing amount, and comparative Examples outside of the claimed mixing amount.
  In addition, Senoue does not provide any reason or guidance for selecting— among numerous possibilities—the specific range of the mixing amount of the first and second positive electrode active material particles for obtaining a positive electrode active material having an increased energy density and improved lifetime characteristics.
For example, Senoue certainly cannot predict the results obtained by the Examples because Senoue does not disclose the positive electrode active material particles A represented by Formula (A). Thus, Senoue does not provide any reason to combine positive electrode active material particles A with positive electrode active material particles B in any amount of for achieving any particular result.
Likewise, Park cannot predict the results obtained by the Examples because Senoue does not disclose a combination of positive electrode active material particles A represented by Formula (A) with positive electrode active material particles B represented by Formula (B). Thus, Park does not provide any reason to combine the particles A with the particles B in any amount of for achieving any particular result.
As such, the Applicant has overcome the prior art of record and rejections under 35 USC 103 have been withdrawn and claims 1 and 4-6 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729